[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The present case comes to this court on Plaintiff's motion for modification of judgment as to child support and medical insurance contribution for the minor children.
After hearing, the court finds the following facts: Judgment in the above case entered in July of 1993. By prior modification, CT Page 12376 child support was set at the sum of $425 by the court on June 17, 1997. The court finds that based on the plaintiff's reported earnings, there has been a substantial change in circumstances. The plaintiff testified that in 1996 his earnings were $146,696 (Plaintiff's Exhibit 1); in 1997, $108,150 (Plaintiff's Exhibit 2); and in 1998, $164,000 (plaintiff's Exhibit 3). The plaintiff testified that this substantial drop in earnings is the result of changes in Blue Cross/Anthem HMO reimbursement and, consequently, a reduction in the number of walk-in patients at the clinic operated by Dr. Hernandez.
In reviewing the respective financial affidavits of the parties, the court finds that there has been a substantial change in circumstances on the part of the plaintiff in that there is an approximate $57,000 drop in income over the last three years, $20,000 of that in the last reported year (1998) alone.
In addition, the defendant has medical and dental insurance available to her through her employer without additional cost. The plaintiff has volunteered to pay directly all nonreimbursed medical expenses for the minor children if he is permitted to discontinue the $121 weekly insurance payment.
After review of all of the evidence presented and the testimony of the parties, the following orders may issue:
Child support is hereby reduced to the sum of $350 weekly retroactive to June 2, 1999. This is predicated on the increased time the minor children spend with their father, the reduction in plaintiff's income and the amount of earnings of the defendant.
The order requiring payment for medical insurance for the minor children of approximately $121 per week is ordered terminated immediately. Defendant is ordered to provide such medical, dental and optical insurance as available to her through her employment.
The child support modification is retroactive to the date of filing of the motion for modification on June 2, 1999 and any coverage is to be adjusted at the rate of $20 per week as a credit against future child support until extinguished. The plaintiff is further ordered to pay all unreimbursed medical, dental, ophthalmological, orthopedic, orthodontic, optical, psychological and psychiatric expenses for the minor children. CT Page 12377
Kocay, J.